                                Case 4:18-cv-01044-HSG Document 202-1 Filed 06/06/19 Page 1 of 2



               1         Ann McFarland Draper (Bar No. 065669)
                         courts@draperlaw.net
               2         Draper Law Offices
                         75 Broadway, Suite 202
               3         San Francisco, California 94111
                         Telephone: (415) 989-5620
               4
                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
               5         Kevin P.B. Johnson (Bar No. 177129)
                         kevinjohnson@quinnemanuel.com
               6         Andrea Pallios Roberts (Bar No. 228128)
                         andreaproberts@quinnemanuel.com
               7         555 Twin Dolphin Drive, 5th Floor
                         Redwood Shores, California 94065-2139
               8         Telephone:    (650) 801-5000
                         Facsimile:    (650) 801-5100
               9
                         Ed DeFranco (Bar No. 165596)
              10         eddefranco@quinnemanuel.com
                         51 Madison Avenue, 22nd Floor
              11         New York, NY 10010
                         Telephone:   (212) 849-7000
              12         Facsimile:   (212) 849-7100

              13         John E. Nathan (Pro Hac Vice)
                         jnathan155@yahoo.com
              14         John E. Nathan LLC
                         1175 Park Avenue
              15         New York, NY 10128
                         Telephone:    (917) 960-1667
              16
                         Attorneys for Defendants and Counterclaimants
              17
                                                      UNITED STATES DISTRICT COURT
              18
                                           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
              19                TECHSHOP, INC., a California                  Case No: 4:18-cv-01044-HSG (JCS)
                                corporation, DORIS A. KAELIN, in her
              20                capacity as Chapter 7 bankruptcy trustee for DECLARATION OF ANDREA PALLIOS
                                TECHSHOP, INC.,                              ROBERTS IN SUPPORT OF DEFENDANTS’
              21                                                             AND COUNTERCLAIMANTS’ BRIEF RE
                                                  Plaintiff,                 EVIDENTIARY DISPUTES FOR JUNE 7,
              22                                                             2019
                                       v.
              23
                                DAN RASURE et al.                        Trial: June 3, 2019, 8:00 a.m.
              24
                                               Defendants.
              25
                         ______________________________________
              26
                         AND RELATED COUNTERCLAIMS
              27

              28

                                                                     -1-           Case No. 4:118-CV-01044-HSG (JCS)
99999-01106/10908740.1   (d (
                                                              ROBERTS DECLARATION IN SUPPORT OF DAUBERT MOTION
                          Case 4:18-cv-01044-HSG Document 202-1 Filed 06/06/19 Page 2 of 2



               1                I, Andrea Pallios Roberts, declare as follows:

               2            1. I am an attorney licensed to practice law in the State of California. I am an attorney at the

               3         law firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Defendants and

               4         Counterclaimants (“Defendants”). I have personal knowledge of the facts stated herein and, if

               5         called as a witness, could and would testify thereto.

               6            2. Attached as Exhibit 1 is a true and correct copy of the proposed demonstrative for Mr.

               7         Bunger.

               8
                                I declare under penalty of perjury under the laws of the United States of America that the
               9
                         foregoing is true and correct.
              10

              11                Executed this 6th day of June, in Oakland, California.

              12

              13                                                                     /s/ Andrea Pallios Roberts
                                                                                       Andrea Pallios Roberts
              14

              15

              16

              17

              18

              19
              20

              21

              22

              23

              24

              25

              26

              27

              28

                                                                        -2-           Case No. 4:118-CV-01044-HSG (JCS)
99999-01106/10908740.1                                           ROBERTS DECLARATION IN SUPPORT OF DAUBERT MOTION
